Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kram et al (US20080102006A1 published 05/11/2008; hereinafter Kram).
Regarding claim 1, Kram teaches a sample staining device (an apparatus is disclosed for contacting a liquid to a surface of a substantially flat substrate – paragraph 45), comprising:
a staining platform (liquid application station 200 of a platen – Fig. 4A and paragraph 16) provided with a staining liquid supplying portion (robotic dispenser 204 – Fig. 4A) and a cleaning liquid supplying portion (nozzle 202 – Fig. 4A);
a supporting structure located on both sides of the staining platform and configured to form a gap (substrate is supported on spacer rails 114 located on the lateral edges of the liquid application stations 104 – Fig. 3 and paragraph 41) between a slide (substantially flat substrates 16 can be a microscope slide – Fig. 1 and paragraph 31) and a surface of the staining platform (a surface of the first portion 10a – Fig. 1); 
a slide driving mechanism (substrate transporter 1114 – Fig. 13) configured to maintain a clearance movement (“a clearance movement” is interpreted as a driving mechanism capable of moving a slide) of the slide with respect to the staining platform (substrate transporter 1114 is used to move slides from one platen to another within the system – paragraph 69); and 
wherein the staining platform is provided with an overflow groove on a periphery thereof (a capillary space between the substrate and the liquid application station – paragraph 41), and the overflow groove is configured to discharge an excessive amount of the staining liquid (the capillary space 18 moves liquids to intersecting gaps 20a and 20b leading to waste containers – Fig. 1 and paragraph 39) or the cleaning liquid and wherein the overflow groove is disposed parallel to a length direction of the staining platform (the capillary space 18 is parallel with the length of the platen system – Fig. 2).
However, Kram (Fig. 3) does not teach that the liquid application station section 104 is provided with a liquid supplying groove on a surface thereof, the liquid supplying groove is provided with a liquid outlet configured to supply a working liquid to the staining platform; a working liquid supplement groove in communication with a liquid outlet provided in front of the liquid supplying groove along the passing direction of the slide, the working liquid supplement groove extending from an edge of the supporting structure to a center line of the staining platform that extends along the passing direction of the slide, both the liquid outlet of the liquid supplying groove and the liquid outlet of the working liquid supplement groove are located at the center line of the staining platform that extends along the passing direction of the slide; 
Kram teaches a second embodiment wherein the staining platform is provided with a liquid supplying groove on a surface thereof (left channel 402 – paragraphs 55, 59 and Fig. 6B), the liquid supplying groove is provided with a liquid outlet (a divot 406 in the left channel 402 for liquid delivery – paragraphs 55, 59 and Fig. 6B) configured to supply a working liquid to the staining platform; 
a working liquid supplement groove (right channel 402 – Fig. 6B) in communication with a liquid outlet (the right channel 402 has a divot 406 – Fig. 6B) provided in front of the liquid supplying groove along the passing direction of the slide (the right channel 402 is in front of the left channel 402 because right channel 402 passes of the substrate 408 first as indicated by the arrows – Fig. 6B), the working liquid supplement groove extending from an edge of the supporting structure (the right channel 402 extends from an edge of the liquid application station 400 – Fig. 6B) to a center line of the staining platform that extends along the passing direction of the slide (the right channel 402 extends to the divot 406 at the center of the liquid application station 400 – Fig. 6B), both the liquid outlet of the liquid supplying groove (divot 406 in the left channel 402 – Fig. 6B) and the liquid outlet of the working liquid supplement groove (divot 406 in the right channel 402 – Fig. 6B) are located at the center line of the staining platform that extends along the passing direction of the slide (the divots 406 are in the centerline of the liquid application station 400 in the passing direction of the substrate 408 – Fig. 6B).  Kram (paragraph 58) teaches that it would be advantageous to use the channels 402 and divots 406 arrangement to increase the processing flexibility of the apparatus. 

    PNG
    media_image1.png
    469
    670
    media_image1.png
    Greyscale
[AltContent: oval]
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kram teaches separate embodiments of the same invention.
Regarding claim 2, Kram, modified by Kram, teaches the sample staining device according to claim 1, wherein the staining platform has a staining area (robotic dispenser 204 and liquid application station 200 – Fig.4A) and a cleaning area (nozzle 202 and liquid application station 200 – Fig.4A) along a passing direction of the slide (Kram teaches a device capable of moving a substrate is moved across liquid application stations – Figs. 5A-D and 6A-D) (“along a passing direction of the slide” is interpreted as a slides passes a staining area and cleaning area), and the staining area and the cleaning area are provided with independent working liquid output structures (nozzle 202 and robotic dispenser 204 are associated with separate liquid application stations 200 – Fig. 4A), respectively.
Regarding claim 3, Kram, modified by Kram, teaches the sample staining device according to claim 2, wherein each of the working liquid output structures (an aperture through the platen 206 – Fig. 4A) comprises a liquid outlet located on the surface of the staining platform (the aperture is on the surface of the liquid application station - Fig. 4 and Fig. 5A) and configured to supply a working liquid to the staining platform (the aperture applies a liquid to a substrate – paragraphs 48 and 50).
Regarding claim 5, Kram, modified by Kram, teaches the sample staining device according to claim 1 wherein both ends of the liquid supplying groove extend to both edges of the staining platform (channel 402 extends to both edges of the liquid application station 400 – Figs. 6A-6C).
Regarding claim 6, Kram, modified by Kram, teaches the sample staining device according to claim 1 wherein the working liquid supplement groove (channel 402 – Fig. 6C) located in the staining area is configured to output a staining liquid to the staining area, and the working liquid supplement groove located in the cleaning area (channel 402 in the liquid application station 400 – Fig. 6C) is configured to output a cleaning liquid to the cleaning area to wash a residual staining liquid (the channel 402 is capable of delivering a hematoxylin dye – Fig. 6C and paragraph 65).
Regarding claim 9, Kram, modified by Kram, teaches the sample staining device according to claim 1, further comprising a main control module (control unit 914 – paragraph 67) configured to control an operation of the slide driving mechanism and an output of the staining liquid and the cleaning liquid (control unit 914 such as a microprocessor, microcomputer or computer, controls pumps 910 and the motion of the screw drive 904 – paragraph 67) (Pumps 910 are connected to and supply liquids to the liquid applicators – paragraph 67).
Regarding claim 10, Kram, modified by Kram, teaches the sample staining device according to claim 9, further comprising a detector configured to (a code reader – paragraph 69) detect whether the slide reaches a corresponding working area (the code reader is capable of detecting a slide – paragraph 69), the detector being communicatively coupled to the main control module (code on each slide is read by a code reader, and the instructions that are on the code, or are referenced by the code, are used to determine the treatments to be performed on a given slide on one or more of the platens – paragraph 69).
Regarding claim 11, Kram, modified by Kram, teaches the sample staining device according to claim 9, wherein the staining platform is provided with a heating assembly in a predetermined area thereon (liquid application station of a platen also can include a heater – paragraph 43), and the heating assembly is configured to heat the slide or a working liquid (can be used to raise or lower the temperature of a liquid and a sample and a substrate as well – paragraph 43).
Regarding claim 12, Kram, modified by Kram, teaches the sample staining device according to claim 1, wherein the slide driving mechanism is a threaded spindle mechanism (the substrate transporter is a pair of helical screws 904 that operate together as a screw drive to convey microscope slides – paragraph 67).
Response to Arguments
Point 1: Applicant’s argument that in “FIG. 2 of the present application, the working liquid supplement groove does run in the direction perpendicular to the passing direction of the slide, but does not (penetrate) start from an edge of the supporting structure and end at the opposite edge of the supporting structure” has been considered but it not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “in the direction perpendicular” and “does not (penetrate) start from an edge of the supporting structure and end at the opposite edge of the supporting structure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Point 2: Applicant’s addition arguments with respect to the rejections of the claim 1 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796               

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797